Citation Nr: 1636943	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  15-33 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than August 16, 2012, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Frank S. Lombardi, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from January 1946 to February 1949.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2014 rating decision in which the RO denied entitlement to an earlier effective date prior to August 16, 2012, for the award of a TDIU.  The Veteran filed a notice of disagreement (NOD) in December 2014.  A statement of the case (SOC) was issued in July 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2015.

In September 2014, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO, and in July 2016, he testified during a Board video conference before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the record.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  In an August 28, 2012 decision, the RO awarded a TDIU due to service-connected disabilities, effective August 16, 2012.

2.  Although notified of the decision, and of his appellate rights, in an August 2012 letter, the Veteran did not appeal to any aspect of the August 2012 rating decision, and no pertinent exception to finality applies.

3.  On September 30, 2013, the RO received a statement from the Veteran seeking an effective date earlier than August 16, 2012, for the award of a TDIU.


CONCLUSION OF LAW

As the Veteran's claim for an effective date earlier than August 16, 2012, for the award of a TDIU is a freestanding claim over which the Board has no jurisdiction, the claim must be dismissed.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.400 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this appeal, the Veteran, his former representative, and his attorney have been notified of the reasons for the denial of the claim, and have been afforded opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).

As regards the Veteran's RO and Board hearings, the Veteran was provided the opportunity to set forth his contentions during his hearings before a DRO and the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the provisions of 38 C.F.R. § 3.103, and that the hearings were legally sufficient.

Here, during the September 2014 and July 2016 hearings, the presiding DRO and undersigned Veterans Law Judge enumerated the issue on appeal, which was limited to an earlier effective date for the award of a TDIU.  The hearing transcripts reflect appropriate exchanges between the Veteran, his representative and attorney, and the undersigned regarding the basis of the Veteran's claim and the evidence associated with the record.  The Veteran testified regarding the circumstances surrounding the onset of his symptoms and severity of his service-connected disabilities.  In addition, the Veteran's representative provided argument in support of the Veteran's claim for an earlier effective date.

Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although neither the DRO nor the undersigned suggested the submission of any specific additional evidence, at the time of each hearing, nothing gave rise to the possibility that there were pertinent, existing, outstanding records to obtain, or that any additional development with respect to this claim was warranted.  

II. Analysis

The Veteran seeks an effective date earlier than August 16, 2012 for the award of a TDIU.  In written correspondence and testimony, he describes his concern that in the event of his untimely death, his wife may not receive his VA benefits (death pension benefits) because he will not have been in receipt of TDIU benefits for ten years.  In support of his claim for an earlier effective date, the Veteran, his former representative, and his attorney suggest that an effective date earlier than August 16, 2012 for a TDIU is warranted based on the onset of severity of his various service-connected disabilities.  Specifically, the Veteran asserts that a TDIU was warranted from 1997 because he retired around that time.

Generally, the effective date for an award based on a claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  A TDIU claim is one for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009); Hurd v. West, 13 Vet. App. 449, 451-52 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511, 519 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sept. 23, 1998).

A challenge to an RO assignment of an effective date may be made through a direct appeal of that RO decision, beginning with the timely filing of a NOD, and completed by the filing of a substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The NOD must be in writing and filed within one year "from the date of mailing of notice of the result of initial review or determination."  38 U.S.C.A. § 7105(b)(1).  See also Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  An NOD is "[a] written communication from a claimant...expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result."  38 C.F.R. § 20.201. 

When a claim is denied by the RO, and the claimant fails to file an NOD within the one-year period following the decision, that decision becomes final and the claim may not "thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with" title 38 of the United States Code.  See 38 U.S.C.A. § 7105; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to timely appeal an RO decision within the one-year period renders the decision final).

In this case, the claims file reflects that in a September 2011 decision on other claims, the Board determined,  pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to a TDIU had been raised in statements dated in July 2006 and January 2007.  Accordingly, the Board remanded the TDIU claim to the agency of original jurisdiction (AOJ) for development and adjudication.  Upon request, VA received the Veteran's formal TDIU application (via a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability) on November 1, 2011.  In a March 2012 supplemental statement of the case (SSOC), the AOJ denied the claim because the Veteran did not meet the threshold schedular criteria for the award of a TDIU at that time. 

However, after the Veteran underwent VA examinations on August 16, 2012, in  an August 2012 rating decision, the AO increased the rating for the Veteran's service-connected migraine headache disability to 50 percent, effective August 16, 2012.  In the same decision, the RO awarded a TDIU on the basis that the Veteran then met the threshold schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  Specifically, as a result of the increased rating for migraine headaches, the Veteran then had at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  In an n August 31, 2012 letter, the AOJ notified the Veteran of the decisions and his appellate rights. 

The Veteran did not appeal any aspect of the August 2012 rating decision, including the assigned effective date of the award of a TDIU.  Rather, more than one year later, on September 30, 2013, the RO received correspondence from the Veteran in which he alleged entitlement to an earlier effective date for the award of a TDIU, specifically since 1997.

In this case, as no aspect of the RO's August 2012 rating decision awarding a TDIU was appealed, that decision-and all of its components, to include the assigned effective date of the award-is  final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  As such, and consistent with Rudd, neither the RO nor the Board has jurisdiction to adjudicate the merits of any subsequently-received claim for an earlier effective date for the award of a TDIU.

The Board points out that the finality of the August 2012 rating decision could be vitiated by a finding of clear and unmistakable error (CUE) in that decision.  See Routen v. West, 142 F.3d 1434, 1438 (Fed.Cir. 1998).  A claim of CUE requires not only some degree of specificity as to what the alleged error is, but also -unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons as to why the result would have been manifestly different but for the alleged error. Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  No such claim has been raised here.

Accordingly, dismissal of the claim for an effective date earlier than August 16, 2012, for the award of a TDIU is appropriate.  Given the finality of the August 2012 rating decision, and the fact that no pertinent exception to finality-in particular, CUE-applies, as held in Rudd, VA has no authority to adjudicate such a freestanding earlier effective date claim.


ORDER

The claim for an effective date earlier than August 16, 2012, for the award of a TDIU is dismissed.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


